Detailed Action
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Action is in reply to the Amendment filed on 08/31/2022. 
Claims 1 and 12-30 are currently pending and have been examined.

Response to Amendment
Applicant’s amendment, filed on 08/31/2022, has been entered. Claims 1, 12, 19, and 25 have been amended. Claim 30 has been newly entered.

Information Disclosure Statement
The two information disclosure statement (IDS) submitted on 6/10/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Priority
The pending application claims priority to Provisional Application 63/037,606 and is therefore given an effective filing date of 06/11/2020.

Claim Rejection – 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1 and 12-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
First, it is determined whether the claims are directed to a statutory category of invention. In the instant case, claims 1, 12-24, and 30 are directed to a process, and claims 25-29 are directed to a machine. Therefore, claims 1 and 12-30 are directed to statutory subject matter under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”)  (Step 1: YES).
The claims are then analyzed to determine whether the claims are directed to a judicial exception. In determining whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), as well as analyzed to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of the judicial exception (Prong Two of Step 2A). 
Claims 1, 12, and 25 recite at least the following limitations that are believed to recite an abstract idea:
presenting a system to a user; 
receiving a first input defining a story object for social media, the story object comprising a plurality of consecutive graphical pages; 
receiving a second input from the user defining an action element in association with a certain graphical page of the story object; 
determining the certain graphical page from the plurality of graphical pages at which to render a graphical location;
associating the action element with the graphical location on the certain graphical page of the story object;
 generating an action-information region for the action element based on the second input; 
sending the story object to a storage location;
sending, via a media publisher, a request to the media publisher requesting to publish the story object as a page, the request including a user identifier of the user, a location, and one or more story publication parameters, the published story object including the plurality of graphical pages and the action element at the graphical location on the certain graphical page; and 
receiving notification that the page was published at the location.

The above limitations recite the concept of content design and publishing. These limitations, under their broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial interactions, e.g. sales activities/behaviors, and managing personal behavior or relationships or interactions between people, e.g., following rules or instructions. Accordingly, under Prong One of Step 2A, claims 1, 12, and 25 recite an abstract idea (Step 2A, Prong One: YES).
           Prong Two of Step 2A is the next step in the eligibility analyses and looks at whether the abstract idea is integrated into a practical application. This requires an additional element or combination of additional elements in the claims to apply, rely on, or user the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
	In this instance, the claims recite the additional elements of:
Mobile application user interfaces
A client computing device
A social media site
Uploading
An API
A web page
A URL
A processor
A memory storing computer-executable instructions
A web server
However, these elements do not amount to an improvement in the functioning of a computer or any other technology or technical field; apply the judicial exception with, or by use of, a particular machine; or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception.
In addition, the recitations are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other technology or technical field; apply the judicial exception with, or by use of, a particular machine; or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception.
 The dependent claims also fail to recite elements which amount to an improvement in the functioning of a computer or any other technology or technical field; apply the judicial exception with, or by use of, a particular machine; or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception. For example, claims 2-5, 7, 9, 12-14, and 17-19 are directed to the abstract idea itself and do not amount to an integration according to any one of the considerations above. As for claims 14, 16, 19-23, 27, and 29-30 these claims are similar to the independent claims except that they recite the further additional elements of automatic steps, a gateway, links, web documents, metadata, a proxy server, and a client device. These additional elements are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other technology or technical field; apply the judicial exception with, or by use of, a particular machine; or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception. Therefore the dependent claims do not create an integration for the same reasons.
Step 2B is the next step in the eligibility analyses and evaluates whether the claims recite additional elements that amount to an inventive concept (i.e., “significantly more”) than the recited judicial exception. According to Office procedure, revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be re-evaluated in Step 2B because the answer will be the same.
In Step 2A, several additional elements were identified as additional limitations:
Mobile application user interfaces
A client computing device
A social media site
Uploading
An API
A web page
A URL
A processor
A memory storing computer-executable instructions
A web server
These additional limitations, including the limitations in the dependent claims, do not amount to an inventive concept because they were already analyzed under Step 2A and did not amount to a practical application of the abstract idea. 
Therefore, the claims lack one or more limitations which amount to an inventive concept in the claims.
For these reasons, the claims are rejected under 35 U.S.C. 101.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejection – 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1 and 12-19, 21-22, and 24-30 are rejected under 35 U.S.C. 103 as being unpatentable over Crisp et al (US 20200104422 A1), hereinafter Crisp, in view of Chirokov et al (WO 2014172601 A1), hereinafter Chirokov.

Regarding claim 1, Crisp teaches a method comprising: 
presenting one or more user interfaces to a user on a client computing device (Crisp: “FIG . 5 is a workflow diagram 500 showing an overview of the entire process followed in Story Creator for creating and publishing an edition of NewsSlide” [0069] – “FIG . 15 is an illustration 1500 of a web page in Story Creator which depicts an edition budget for an in progress NewsSlide edition , where the budget is a frame work of stories and ads of different types .” [0094] – “FIG . 13 is an illustration 1300 of a web page in Story Creator for creating and editing a NewsSlide edition , including an overlay for selecting a starter layout for a new edition .” [0088]); 
receiving, via the one or more user interfaces, a first input defining a story object for a social media site, the story object comprising a plurality of consecutive graphical pages (Crisp: “One such module is a story creator, which includes an interface to a content management system, allowing plain text stories and raw images to be imported, formatted and made interactive for delivery to the apps.” [0007] – “At block 720, content from either block 710 or 712 is collected and imported into Story Creator.” [0074] – “FIG. 21 is an illustration 2100 of a web page in Story Creator for defining a template format for a NewsSlide story in tablet layout. A top bar 2110 includes tabs for all of the different elements of story layout which apply to a story. These include the template, which is the specific focus of FIG. 21, along with images, headlines of several types, etc. It is apparent in FIG. 21 that many different types of story templates are available in Story Creator. These include a basic story, a modular story, photo and video galleries” [0106] – “The entire story can be perused by scrolling upward on the text in the copy window 3910. The story will include all of the text , of course , and may also include additional pictures and / or videos .” [0151] – “The News Service module 360 also outputs stories 364 to a share site 366 , from which the stories 364 may be requested and retrieved by other websites and apps such as social media platforms and messaging services” [0058]); 
receiving, via the one or more user interfaces, a second input from the user defining an action element in association with a certain graphical page of the story object (Crisp: “After the add button 1512 is clicked, a prompt may appear asking the editor whether a story or ad is to be added, …Ads may include a wide range of content from simple static images, to static images with embedded Internet hyperlinks, to highly interactive features which respond to user activity .” [0098] – “The create/edit content page of FIG. 19 is the first element in the box 430 of FIG. 4. A top bar 1910 includes tabs for all of the different types of content which may be included in a story. These include copy (words), which is the specific focus of FIG. 19, along with images, videos, audio, documents, web links and rich content. A button 1912 takes the user to layout pages for the story” [0101]– “illustrates several different types of templates which may be used for a story in the tablet layout . … ese template options pages , not shown in the figures , include features for defining content containers , image galleries , “ more reading ” links” [0107] – As seen in Figure 15, action elements such as ads are placed at a certain page within the story (such as the ad in a right-land location of the fifth page, as illustrated). );
determining the certain graphical page from the plurality of graphical pages at which to render a graphical location (Crisp: “FIG . 17 is an illustration 1700 of the edition budget web page in Story Creator as shown in FIG . 15, including an overlay for selecting an advertisement to add to the edition . … . After the add button 1512 is clicked, a prompt may appear asking the editor whether a story or ad is to be added, resulting in the display of the pop-up dialog 1610 or 1710, respectively . The pop - up dialog 1710 includes a list or grid of ads which are prepared and available in the Content Management System . As can be seen in FIG . 17 , the ads may be full - page ads , half - page or even smaller , where the ads less than a full page are shared with fractional - page stories ; this pairing of fractional - page ads and stories occurs during edition layout . Ads may include a wide range of content from simple static images, to static images with embedded Internet hyperlinks , to highly interactive features which respond to user activity .” [0098] – As seen in Figures 15 and 17, the action element is rendered on a specific page, such as the fifth page, as illustrated in Figure 15.);
associating the action element with a graphical location on the certain graphical page of the story object (Crisp: “FIG . 17 is an illustration 1700 of the edition budget web page in Story Creator as shown in FIG . 15, including an overlay for selecting an advertisement to add to the edition . … . After the add button 1512 is clicked, a prompt may appear asking the editor whether a story or ad is to be added, resulting in the display of the pop-up dialog 1610 or 1710, respectively . The pop - up dialog 1710 includes a list or grid of ads which are prepared and available in the Content Management System . As can be seen in FIG . 17 , the ads may be full - page ads , half - page or even smaller , where the ads less than a full page are shared with fractional - page stories ; this pairing of fractional - page ads and stories occurs during edition layout . Ads may include a wide range of content from simple static images, to static images with embedded Internet hyperlinks , to highly interactive features which respond to user activity .” [0098] – As seen in Figures 15 and 17, the action element is rendered at a determined location on the specific page. Example locations are shown in Figure 17, with Figure 15 illustrating a location being the right-hand side of the fifth page, as an example.); 
generating an action-information region for the action element based on the second input (Crisp: “FIG . 17 is an illustration 1700 of the edition budget web page in Story Creator as shown in FIG . 15, including an overlay for selecting an advertisement to add to the edition . … . After the add button 1512 is clicked, a prompt may appear asking the editor whether a story or ad is to be added, resulting in the display of the pop-up dialog 1610 or 1710, respectively . The pop - up dialog 1710 includes a list or grid of ads which are prepared and available in the Content Management System . As can be seen in FIG . 17 , the ads may be full - page ads , half - page or even smaller , where the ads less than a full page are shared with fractional - page stories ; this pairing of fractional - page ads and stories occurs during edition layout . Ads may include a wide range of content from simple static images, to static images with embedded Internet hyperlinks , to highly interactive features which respond to user activity .” [0098] – “The create/edit content page of FIG. 19 is the first element in the box 430 of FIG. 4. A top bar 1910 includes tabs for all of the different types of content which may be included in a story. These include copy (words), which is the specific focus of FIG. 19, along with images, videos, audio, documents, web links and rich content. A button 1912 takes the user to layout pages for the story” [0101] – “the story text may be translucently scrolled over the top of the main story image ” [0106] – “illustrates several different types of templates which may be used for a story in the tablet layout . … ese template options pages , not shown in the figures , include features for defining content containers , image galleries , “ more reading ” links” [0107] – The action-information region can be best seen in Figure 15, such as the advertising region on the fifth page, next to a story element.); 
uploading the story object to an online storage location (Crisp: “A save button 2030 is shown on FIG. 20, and exists on all tabs of the create/edit content page of Story Creator.” [0104] – “a server computer serves web pages to client computers where newspaper employees use Story Creator to prepare stories and editions of NewsSlide” [0063]); 
sending, via an API of a media publishing application, a request to the media publishing application requesting to publish the story object as a web page, the request including a user identifier of the user, a unique uniform resource locator (URL), and one or more story publication parameters, the published story object including the plurality of graphical pages and the action element at the graphical location on the certain graphical page (Crisp: “The Story Creator module 330 includes a publisher 336 used to publish complete editions, stories and other data, shown collectively at 338, to a News Service module 360. The News Service module 360 includes several application programming interfaces (APIs) which receive the items 338, and prepare and deliver them for their actual consumption downstream.” [0057] – “When the Publish button on the pop-up dialog 3220 is clicked, Story Creator begins publishing the breaking news story” [0129] – “The breaking news page 440 includes in its hierarchy some features and capabilities similar to those found in the editions hierarchy” [0065] – “the template, which is the specific focus of FIG. 21, along with images, headlines of several types, etc. It is apparent in FIG. 21 that many different types of story templates are available in Story Creator. These include a basic story, a modular story, photo and video galleries” [0106] – “The entire story can be perused by scrolling upward on the text in the copy window 3910. The story will include all of the text , of course , and may also include additional pictures and / or videos .” [0151] – “A user management system ( UMS ) 374 provides user login services and interoperates with the account and profile service module 370 , both for public users of the apps 310-320 and for newspaper publisher users of the Story Creator module 330 .” [0058] – “Each tablet layout tab / page includes an appropriate toolbar for formatting the story element which is the focus of the page . These additional feature pages , along with the pages 2100-2300 , are all contained in the tablet layout portion of the box 430 on the site map 400 of FIG . 4 .” [0110]); and 
receiving notification that the web page was published at the URL(Crisp: “FIG . 26 is an illustration 2600 of a web page in Story Creator for publishing a NewsSlide edition, including an overlay for a final confirmation of the publish action. … When the Publish button is clicked in the confirmation window , the edition is published .” [0119] – It is recognized that the page is published in its corresponding page on the site map, such as shown in Figure 4.),
but does not specifically teach that the one or more user interfaces are mobile application UIs.
However, Chirokov teaches a method for creating and uploading a “story” media content with media slides (Chirokov: Abstract), including that the one or more user interfaces are mobile application user interfaces (Chirokov: “Apple™ iOS ("iPhone Operating System") application software for creating and sharing mixed media video stories is provided. The iOS application (hereinafter "Voyzee App") is installed upon an iOS powered device vi9 user download from the Apple App Store™. When activated Voyzee allows a user to capture or import photos and/or video clips; edit captured and imported photos and/or video clips prior to publication … adding customized caption text to each photo and/or video clip, …select a title/thumbnail image for the final video file ("Story”)… rearrange the order that photos and/or video clips will be displayed … publish each photo and/or video clip to an external server where each photo and/or video clip, along with any edits that are made” [0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Crisp would continue to teach a method of creating and publishing social media stories, except that now it would also teach the interfaces used being mobile application interfaces, according to the teachings of Chirokov. This is a predictable result of the combination.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because it would result in a system better suited to creating social media stores (Chirokov: [0224]). 

Regarding Claims 12-13, the limitations of method claims 12-13 are closely parallel to the limitations of method claim 1 and are rejected on the same basis.

Regarding Claim 14, Crisp/Chirokov teach the method of claim 12, further comprising: serving the first graphical page of the published story object to a second client computing device of a second user; providing, for display on the second client computing device, the action element at the first graphical location on the first graphical page; receiving a second input from the second user interacting with the action element; based on the second input, providing the generated action-information region for display to the second user; receiving a third input from the second user interacting with the action-information region; and automatically performing a first operation based on the third input (Crisp: “At block 1050 , end users download the latest edition into the apps 310-320 for viewing .” [0081] – “the positions indicate the order in which the items will appear when a NewsSlide app user “swipes” or scrolls through the section” [0095] – “Ads may include a wide range of content—from simple static images, to static images with embedded Internet hyperlinks, to highly interactive features which respond to user activity.” [0098] – “the user may read the entire story by scrolling upward on the copy column 3520. Alternately, if the copy column 3520 is clicked/tapped on, the entire screen will display the story text.” [0139] – See also [0043-0048]. It is recognized that the user is able to perform these interactions with each page/slide.).  

Regarding Claim 15, Crisp/Chirokov teach the method of claim 14, further comprising: Page 4 of 12 Application No. 17/089,607Atty. Dkt. No. 4700-00-003U01receiving, via the one or more mobile application user interfaces, a fourth input from the first user defining the action element in association with a second graphical page of the story object; associating the action element with a second graphical location on the second graphical page of the story object; and generating the action-information region for the action element associated with the second graphical page based on the fourth input (Crisp: “At block 1050 , end users download the latest edition into the apps 310-320 for viewing .” [0081] – “the positions indicate the order in which the items will appear when a NewsSlide app user “swipes” or scrolls through the section” [0095] – “Ads may include a wide range of content—from simple static images, to static images with embedded Internet hyperlinks, to highly interactive features which respond to user activity.” [0098] – “the user may read the entire story by scrolling upward on the copy column 3520. Alternately, if the copy column 3520 is clicked/tapped on, the entire screen will display the story text.” [0139] – See also [0043-0048]. It is recognized that the user is able to perform these interactions with each page/slide, and that the user may interact to pull up the action-information/text on each page.)

Regarding Claim 16, Crisp/Chirokov teach the method of claim 15, further comprising: serving the second graphical page of the published story object to a third client computing device of a third user; providing, for display on the third client computing device, the action element on the second graphical page at the second graphical location; receiving a fifth input from the third user interacting with the action element; based on the fifth input, providing the generated action-information region for display to the third user; receiving a sixth input from the third user interacting with the action-information region; automatically performing a second operation based on the sixth input; and analyzing the sixth input against the third input (Crisp: “At block 1050 , end users download the latest edition into the apps 310-320 for viewing .” [0081] – “the positions indicate the order in which the items will appear when a NewsSlide app user “swipes” or scrolls through the section” [0095] – “Ads may include a wide range of content—from simple static images, to static images with embedded Internet hyperlinks, to highly interactive features which respond to user activity.” [0098] – “the user may read the entire story by scrolling upward on the copy column 3520. Alternately, if the copy column 3520 is clicked/tapped on, the entire screen will display the story text.” [0139] – “A performance summary page 460 provides performance data , such as number of views and average viewing time for stories and ads , and click - through percentage for ads” [0066] – “FIG . 28 is an illustration 2800 of a web page in Story Creator for viewing performance data for a published NewsSlide edition. The edition performance page of FIG . 28 represents the box 434 on the hierarchy diagram of FIG. 4. The edition performance page has a similar layout to other edition - related pages , with the familiar items on a left side bar 2810. The edition performance page of FIG . 28 is reached by clicking on the Performance link in the left side bar 2810 .” [0121]. It is recognized that the user is able to perform these interactions with each page/slide, and that each of the plurality of end users may interact with the pages.).

Regarding Claim 17, Crisp/Chirokov teach the method of claim 16, further comprising: presenting, via the one or more mobile application user interfaces, the first graphical page and the second graphical page as alternative graphical pages of the story object, Page 5 of 12 Application No. 17/089,607Atty. Dkt. No. 4700-00-003U01the first graphical page and the second graphical page being alternatively presented when serving the published story object; and presenting, via the one or more mobile application user interfaces, a graphical representation of the analysis of the sixth input against the third input (Crisp: “At block 1050 , end users download the latest edition into the apps 310-320 for viewing .” [0081] – “the positions indicate the order in which the items will appear when a NewsSlide app user “swipes” or scrolls through the section” [0095] – “Ads may include a wide range of content—from simple static images, to static images with embedded Internet hyperlinks, to highly interactive features which respond to user activity.” [0098] – “the user may read the entire story by scrolling upward on the copy column 3520. Alternately, if the copy column 3520 is clicked/tapped on, the entire screen will display the story text.” [0139] – “A performance summary page 460 provides performance data , such as number of views and average viewing time for stories and ads , and click - through percentage for ads” [0066] – “FIG . 28 is an illustration 2800 of a web page in Story Creator for viewing performance data for a published NewsSlide edition. The edition performance page of FIG . 28 represents the box 434 on the hierarchy diagram of FIG. 4. The edition performance page has a similar layout to other edition - related pages , with the familiar items on a left side bar 2810. The edition performance page of FIG . 28 is reached by clicking on the Performance link in the left side bar 2810 .” [0121]. – It is recognized, particularly in light of [0095], that the pages are presented sequentially/alternatively in response to user activity.).

Regarding Claim 18, Crisp/Chirokov teach the method of claim 14, further comprising: authenticating access to the first graphical page of the published story object by the second client computing device of the second user (Crisp: “At block 1050 , end users download the latest edition into the apps 310-320 for viewing .” [0081] – “A user management system ( UMS ) 374 provides user login services and interoperates with the account and profile service module 370, both for public users of the apps 310-320 and for newspaper publisher users of the Story Creator module 330.” [0058]).
Regarding Claim 19, Crisp/Chirokov teach the method of claim 12, wherein: the action-information region includes a gateway via which a product graphically represented at the first graphical location of the first graphical page may be acquired, and the action-information region causes one or more of redirecting a second client computing device of a second user to a separate web page, sending the product to the second user, and collecting information from the second user (Crisp: “If a correction is not to be published , then at block 1170 a story update is created in Content Management System by a reporter , and at block 1172 the story update is published on the newspaper website . At block 1174 , the related story in the NewsSlide edition is tagged for additional reading . At block 1176 , a NewsSlide app user , when viewing the story contained in the NewsSlide edition , can tap on the link for additional reading , and read the story update on the newspaper website .” [0084] – “the share site 366 is a gateway for publishing NewsSlide stories to the Internet , pushing them to social media , etc.” [0111] –  “A performance summary page 460 provides performance data , such as number of views and average viewing time for stories and ads , and click - through percentage for ads” [0066] – It is recognized that the external newspaper website allows the user to have the product/story sent to their device.).

Regarding Claim 21, Crisp/Chirokov teach the method of claim 12, wherein publishing the story object as a web page comprises: converting the story object into one or more web documents, and uploading the one or more web documents to the storage location (Crisp: “A save button 2030 is shown on FIG. 20, and exists on all tabs of the create/edit content page of Story Creator.” [0104] – “a server computer serves web pages to client computers where newspaper employees use Story Creator to prepare stories and editions of NewsSlide” [0063] – “The general validation section 1420 includes checks such as file size of the edition , section names included , and number of stories and ads compared to the edition budget .” [0092])

Regarding Claim 22, Crisp/Chirokov teach the method of claim 21, further comprising: updating a database to store a URL and story object metadata in association with the user, wherein the story object metadata includes a user identifier of the user, the URL, and one or more story publication parameters (Crisp: “These template options pages , not shown in the figures , include features for defining content containers , image galleries , “ more reading ” links , a thumbnail image and thumbnail metadata , etc.” [0107] – “a content management system , where the content management system is a database containing content files which are also used for printing the publication , and where the content files include stories , images and advertisements” Claim 1 ).  

Regarding Claim 24, Crisp/Chirokov teach the method of claim 12, further comprising: determining a nested relationship of the web page to a previously published web page; and updating the previously published web page and the web page to include corresponding links reflecting the nested relationship (Crisp: “Publication of corrections is intended to be used only sparingly in News Slide . If it is determined that a correction is warranted , then at blocks 1150-1156 , an update to the story is created and laid out . At block 1158 , a write - through of the story is published . At block 1160 , previously downloaded editions are updated with the new version of the story on user devices running the apps 310-320 .” [0083] – “If a correction is not to be published , then at block 1170 a story update is created in Content Management System by a reporter , and at block 1172 the story update is published on the newspaper website . At block 1174 , the related story in the NewsSlide edition is tagged for additional reading . At block 1176 , a NewsSlide app user , when viewing the story contained in the NewsSlide edition , can tap on the link for additional reading , and read the story update on the newspaper website” [0084]).

Regarding Claim 30, Crisp/Chirokov teach the method of claim 12, further comprising: 
analyzing one or more user interactions with the action-information region by one or more users (Crisp: “A performance summary page 460 provides performance data , such as number of views and average viewing time for stories and ads , and click - through percentage for ads .” [0066]); and 
displaying, on a client device of the one or more users, one of multiple versions of the first graphical page as part of the published story object (Crisp: “If the breaking news story has been previously published , then at decision diamond 1140 it is determined whether or not to publish a story correction . Publication of corrections is intended to be used only sparingly in News Slide . If it is determined that a correction is warranted , then at blocks 1150-1156 , an update to the story is created and laid out . At block 1158 , a write - through of the story is published . At block 1160 , previously downloaded editions are updated with the new version of the story on user devices running the apps 310-320 .” [0083]).

Regarding Claims 25-29, the limitations of system claims 25-29 are closely parallel to the limitations of method claims 12-16, with the additional limitations of a processor and a memory storing processor-executable instructions (Crisp: [0154]), and are rejected on the same basis.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Crisp, in view of Chirokov, and further in view of Nabers (US 20200250735 A1), hereinafter Nabers.
Regarding Claim 20, Crisp/Chirokov teach the method of claim 12, but do not specifically disclose: receiving the first input from the first user defining the action element in association with the first graphical page of the story object includes receiving identifying information of a product and the first graphical location of the action element relative to a content item on the first graphical page, and generating the action-information region for the action element includes automatically generating an affiliate link to an affiliate website for the product, the action- Page 6 of 12 Application No. 17/089,607Atty. Dkt. No. 4700-00-003U01information region including the identifying information of the product and providing a selectable element that activates the affiliate link.  
However, Nabers teaches social media marketing systems (Nabers: Abstract), including (Nabers: “the recommendation buttons take a user of a social media/networking site to the respective product sites upon clicking of the buttons on which buying or selling of the products/services can be executed. The term “recommendation button” is used herein to refer to any form of online advertising of the product or service selected by a first user which is displayed linked/associated to the account of the first user on a first user selected third party site (e.g. social media site) ” [0029] – “As shown in FIG. 3, the social marketing site may provide options 304 for selection”[0041]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Crisp/Chirokov would continue to teach receiving a first input and generating action-information region, except that now it would also teach that the input is a selection of a product and the automatic generation of an affiliate link to an affiliate website for the product, according to the teachings of Nabers. This is a predictable result of the combination.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because it would result in an improved ability to provide affiliate techniques integrated into a social media site (Nabers: [0006]).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Crisp, in view of Chirokov, and further in view of Epstein (US 20150169580 A1), hereinafter Epstein.
Regarding Claim 23, Crisp/Chirokov teach method of claim 12, but do not specifically teach: receiving a request for the web page at a proxy server; determining the storage location based on the request; and serving the web page from the storage location.  
However, Epstein teaches systems for content preparation and selection (Epstein: Abstract), including receiving a request for the web page at a proxy server; determining the storage location based on the request; and serving the web page from the storage location (Epstein: “presentations that include selective schematic presentations may be especially useful for mobile Web search applications, and for applications that are Supported by proxy server content processing.” [0164] – “choosing advertisements to appear on a Web page; choosing Web page links, with associated content, to appear on a Social media news feed  …Content presentation systems 104 may include, but are not limited to, functions such as generating a database report, instantiating a server page as a Web page by a content management system, rendering a Web page by a proxy server, rendering and painting a Web page by a Web browser, displaying news items by a dedicated news app, displaying items for purchase by a dedicated retail app, and displaying posts by a dedicated Social app.” [0016]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Crisp/Chirokov would continue to teach the presenting the webpage/content from the storage location, except that now it would also teach receiving a request for the web page at a proxy server; determining the storage location based on the request; and serving the web page from the storage location, according to the teachings of Epstein. This is a predictable result of the combination.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because it would result in an improved ability to maintain consistency in content processing (Epstein: [0005]).

Response to Arguments
	Applicant's arguments filed 08/31/2022 have been fully considered but are not persuasive.

Claim Rejections – 35 USC § 101
Applicant argues, regarding Step 2A, Prong 1, that the claims are not directed to an abstract idea, specifically arguing that the newly recited limitations do “plainly do not recite commercial interactions,” further arguing that the Office “asserts that nearly every element of the claim is the abstract idea and then cherry picks certain computer elements indicating that they are merely additional elements.”

Examiner respectfully disagrees. The claims recite steps that, except for the recitation of computer-related additional elements at a high level of generality, are directed to Certain Methods of Organizing Human Activity in that they recite commercial interactions, e.g. sales activities/behaviors, and managing personal behavior or relationships or interactions between people, e.g., following rules or instructions. In particular, the steps of the claim, as enumerated in the rejection above, amount to a set of rules or instructions for managing the behavior of people and interactions therebetween in the process of assembling a story or publication to publish to consumers. Although a number of computer-related additional elements are recited, these elements do not apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Rather than being cherry-picked, the additional elements of the claims are those elements not part of the abstract idea; these elements are recited at a high level of generality and are not integrated into the abstract idea.

Applicant argues, regarding Step 2A- prong 2, that  the claims are integrated into a practical application, arguing that the claims “impose meaningful limitations, that they are technical applications, and that they do not merely attempt to monopolize a judicial exception,” referencing USPTO Example 37, in particular arguing that “practically every element of the independent claims cannot be performed in the mind,” and that the claims “recite a specific manner of displaying a graphical information which provides a specific improvement over prior systems resulting in an improved user interface for electronic devices.” 
Examiner respectfully disagrees. USPTO Example 37 deals with the dynamic relocation of icons on an interface. Specifically, it addresses “automatically moving the most used icons to a position on the GUI closest to the start icon …based on the determined amount of user,” with the amount of use being automatically determined by the system. This shows a practical application resulting in a improved interface, that presents a specific improvement over prior art or manual systems of arranging data on a display. In comparison, the pending claims recite a method for allowing a user to arrange and publish content in a ‘story’ or publication. Rather than presenting a specific method for automatic changes to the interface, the claims merely amount to instructions for a manual publishing process to be performed on a computer rather than by hand. Examiner notes that claims are not rejected as being directed to a mental process, instead arguing they recite a series of steps for arranging and publishing content which could be performed by hand, except for the recitation of generic computer elements, and as such fall under Certain Methods of Organizing Human Activity. Rather than reciting a technical improvement to the technology used in this publishing process, the alleged improvements to the abstract idea at best amount to a business improvement.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Reference U (NPL -see attached) discusses Instagram-story creator system “Storrito,” which allows users create and publish a story, including adding an interactive element (such as a poll sticker) at a specific location on a story page. The stories may have multiple pages accessed by swiping.
Reference V (NPL -see attached) discusses a third-party social media content-publishing system ‘HootSuite,’ which allows users to create and publish media content, including interactive elements such as videos or links.
Reference  W (NPL -see attached) discusses ‘Planoly,’ a Instagram story creation and publishing software, which allows users to create and edit stories featuring multiple elements or pages. 
Reference X (NPL -see attached) discusses ‘StoriesEdit,’ a system for Instagram story creation and publishing. The system allows for template-based creation of stories with multiple pages and the placement of overlays.
Reference U[2] (NPL -see attached) compares Instagram-story editing & publishing systems, such as ‘Later’ and ‘Planoly,’ each of which allow editing and publishing of social media stories using templates.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOSEPH SULLIVAN whose telephone number is (571)272-9736.  The examiner can normally be reached on Mon - Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.J.S./Examiner, Art Unit 3684

/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684